DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites wherein the second capillary structure is absent from the first longitudinal surface and the second longitudinal surface. Claim 10 does not further limit from its parent claim 8 because claim 8 recites wherein the second capillary structure is disposed only on the first side surface and the second side surface, which is a narrower limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishida (US PGPub No. 2002/0179288).
Regarding claim 1, Ishida (Fig. 8) discloses a heat dissipation device (10), comprising:
a flat tubing having two opposed main walls (upper and lower walls) and two connecting walls (two curved side walls) connected thereto, wherein
the main walls and the connecting walls form an inner surface (inner surface of pipe 10) of the flat tubing,
the inner surface at least partially encloses an internal space of the flat tubing (see Fig. 11), and
a first capillary structure (grooves 13) is disposed on the inner surface; and only one support arm disposed in the internal space (pipe 20, the pipe 20 is a squashed copper pipe, paragraph 0052), wherein
the support arm extends along a longitudinal direction of the flat tubing (see pipe 20 in Fig. 9),
the support arm has a first longitudinal surface (left side of pipe 20 in Fig. 8), a second longitudinal surface (right side of pipe 20 in Fig. 8) opposite the first longitudinal 
at least one of the first longitudinal surface and the second longitudinal surface contacts the first capillary structure (wick 13 without contacting the pipe 20), and
a second capillary structure is disposed on the first side surface and the second side surface (wick 13 contacting the pipe 20 is disposed on its top side and bottom side), and
the support arm includes at least one bend (pipe 20 has bent left and right ends as shown in Fig. 8).
Regarding claim 2, Ishida further discloses wherein the support arm includes a first end and a second end longitudinally opposite the first end (see the lateral ends of pipe 20 in Fig. 9), and
the first longitudinal surface, the second longitudinal surface, the first side surface, and the second side surface each extends continuously from the first end to second end (see pipe 20 in Fig. 9).
Regarding claim 3
Regarding claim 4, Ishida further discloses wherein the support arm and the first and second connecting walls cooperatively define at least two longitudinal passageways on opposite sides of the support arm (two white passageways are shown in Fig. 8).
Regarding claim 5, Ishida further discloses wherein the second capillary structure and the first capillary structure are arranged in the at least one longitudinal passageway (both the wicks 13 with and without contacting the pipe 20 are provided in the passageways).
Regarding claim 6, Ishida further discloses wherein the first capillary structure and the second capillary structure include one of a metal mesh, grooves, and a sintered metal powder (the wick 13 has a groove structure).
Regarding claim 8, Ishida further discloses wherein the second capillary structure is disposed only on the first side surface and the second side surface (the pipe 20 only contacts the wick 13 on the top and bottom sides).
Regarding claim 9, Ishida further discloses wherein the flat tubing including the two opposed main walls and two connecting walls is a unitary structure (see Fig. 8, the assembled heat pipe is a united structure).
Regarding claim 10, please see the rejection of claim 8 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/F.K.L/Examiner, Art Unit 3763